                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BRIAN J. SMITH,                           )
                                          )
                          Petitioner,     )
                                          )
                   v.                     )         1:18CV1053
                                          )
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                          Respondent.     )


                                        ORDER

      On July 11, 2019, the United States Magistrate Judge’s Recommendation

was filed and notice was served on Petitioner pursuant to 28 U.S.C. § 636.

Petitioner filed objections [Doc. #8] to the Recommendation within the time limit

prescribed by Section 636. The Court has reviewed Petitioner’s objections de

novo and finds they do not change the substance of the United States Magistrate

Judge’s Recommendation [Doc. #4], which is affirmed and adopted.

      IT IS THEREFORE ORDERED that, to the extent Petitioner seeks relief under

28 U.S.C. § 2241, the Petition [Doc. #2] is DENIED under Rule 4 of the Rules

Governing Section 2254 Proceedings, and the Clerk will notify Petitioner of that

dismissal.

      IT IS FURTHER ORDERED that, to the extent the Petition could be construed

as raising claims under § 2255, it is denied as an attempt at raising second or




      Case 1:18-cv-01053-NCT-JEP Document 9 Filed 08/04/20 Page 1 of 2
successive claims without authorization or, alternatively, treated as an attempt to

amend 1:16CV695 and denied.

      Finding no substantial issue for appeal concerning the denial of a

constitutional right affecting the conviction, nor a debatable procedural ruling, a

certificate of appealability is denied.


      This, the 4th day of August, 2020.


                                                    /s/ N. Carlton Tilley, Jr.
                                               Senior United States District Judge




                                          2




       Case 1:18-cv-01053-NCT-JEP Document 9 Filed 08/04/20 Page 2 of 2
